—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered April 22, 1986, convicting him of rape in the first degree and sodomy in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues, inter alia, that the prosecution failed to prove forcible compulsion as defined in Penal Law § 130.00 (8) and as required in Penal Law § 130.35 (1) and § 130.50 (1). We disagree. Forcible compulsion can be inferred from the facts leading up to the rape and/or sodomy (see, People v Gomez, 112 AD2d 445, Iv denied 66 NY2d 919). The defendant locked the victim, an acquaintance, in an empty apartment with him and ordered her not to scream because no one would hear her. The defendant ignored the victim’s pleas to be released and proceeded to knock her to the floor and pin her down. The defendant also threatened the victim. From these facts, there was legally sufficient evidence of forcible compulsion, even though the victim showed no physical injury and she did not scream or cry out (see, People v Contes, 60 NY2d 620). Upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was established beyond a reasonable doubt and that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s other claims of error and find them to be either unpreserved for appellate review or without merit. Mollen, P. J., Thompson, Lawrence and Eiber, JJ., concur.